   Case 3:12-cr-00015-FLW Document 40 Filed 03/04/21 Page 1 of 1 PageID: 96



                                   UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA                                 :       Crim. No. 12-15 (FLW)(DEA)

           vs.                                           :       Hon. Douglas E. Arpert

EDWARD MARTIN                                            :       DETENTION ORDER

                 This matter having been opened to the Court on motion of the United States, by Rachael
A. Honig, the Acting United States Attorney for the District of New Jersey (R. Joseph Gribko, Assistant
United States Attorney, appearing), in the presence of Jerome A. Ballarotto, Esq., attorney for defendant,
for an order pursuant to 18 U.S.C. '' 3142(e) and 3143 (a), detaining defendant; and
                 The Court having found that the defendant has failed to establish by clear and convincing
evidence that he does not pose a risk of flight and a danger to any other person or to the community;
                 IT IS, therefore, on this 4th day of March, 2021,
                 ORDERED, pursuant to Title 18, United States Code, Section 3142, that defendant be
committed to the custody of the Attorney General or his authorized representative pending his hearing on
his violation of supervised release; and it is further
                 ORDERED, pursuant to Title 18, United States Code, Section 3142(i), that defendant be
afforded reasonable opportunity for private consultations with counsel; and it is further
                 ORDERED, pursuant to Title 18, United States Code, Section 3142(i), that, upon order of
this or any other court of the United States of competent jurisdiction or on request of an attorney for the
United States, defendant shall be delivered to a United States Marshal for the purpose of appearances in
connection with court proceedings; and it is further
                 ORDERED that the motion of the United States for an order detaining defendant without
bail pending his hearing is hereby granted, and defendant is hereby ordered detained pending his hearing
in the above-entitled matter.




                                                             HON. DOU
                                                                   DOUGLAS
                                                                       UGL
                                                                         GLAS E.
                                                                               E. ARPERT
                                                                                   ARP
                                                                    States
                                                             United State  Magistrate
                                                                                 raate JJudge
                                                                        es Magistra
